Name: Commission Regulation (EEC) No 1325/80 of 30 May 1980 fixing the basic amount of the import levy on syrups and certain other sugar products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/16 Official Journal of the European Communities 31 . 5. 80 COMMISSION REGULATION (EEC) No 1325/80 of 30 May 1980 fixing the basic amount of die import levy on syrups and certain other sugar products the period between the day on which it is fixed and the first day of the month following the month for which the basic amount is applicable, if the levy on white sugar differs by at least 0-73 ECU from the average referred to above or from the levy on white sugar used to fix the basic amount ; whereas, in this case, the basic amount must be equal to one ­ hundredth of the levy on white sugar used to calculate the alteration ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the basic amount thus fixed must be adjusted on the basis of variations in the threshold price for white sugar occurring between the month in which the basic amount is fixed and the period of applica ­ tion ; whereas this adjustment, equal to one-hundreth of the difference between these two threshold prices, must be deducted from or added to the basic amount in the circumstances provided for in Article 7 (6) of Regulation (EEC) No 837/68 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar as last amended by Regulation (EEC) No 1396/78 (2), and in particular Article 15 (7) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 15 ( 1 ) of Regulation (EEC) No 3330/74 provides for charging a levy on imports of the products listed in Article 1 (1 ) of that Regulation ; Whereas the levy on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 3330/74 must be calcu ­ lated, where appropriate, at a standard rate on the basis of the sucrose content (including other sugars expressed as sucrose) of the product concerned and of the levy on white sugar ; whereas, however, the levies on maple sugar and maple syrup are limited to the amount resulting from application of the rate of duty bound within GATT ; Whereas Article 7 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the application of levies on sugar (3), as last amended by Regulation (EEC) No 1428/78 (4), provides that the basic amount of the levy for 100 kilograms of product must be fixed per percentage point of sucrose content ; Whereas the basic amount of the levy must be equal to one-hundredth of the average of the levies appli ­ cable to 100 kilograms of white sugar during the first 20 days of the month preceding the month for which the basic amount of the levy is fixed ; whereas, however, the levy applicable to white sugar on the day of the fixing of the basic amount must be substituted for the average of the levies, where that levy differs by at least 0-73 ECU from that average ; Whereas the basic amount must be fixed each month ; whereas it must, however, be altered during HAS ADOPTED THIS REGULATION : Article 1 The basic amount of the import levy on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 3330/74 shall be, per 100 kilograms of product, 0 ECU per percentage point of sucrose content. (i) OJ No L 359, 31 . 12. 1974, p. 1 . (*) OJ No L 170, 27. 6. 1978, p. 1 . ( ») OJ No L 151 , 30. 6. 1968, p. 42. ( ¦) OJ No L 171 , 28. 6. 1978, p. 34. Article 2 This Regulation shall enter into force on 1 June 1980. 31 . 5 . 80 Official Journal of the European Communities No L 135/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980 . For the Commission Finn GUNDELACH Vice-President